EXHIBIT 10.7

 

BROOKLINE BANCORP, INC.

 

2003 RECOGNITION AND RETENTION PLAN

 


1.                                      ESTABLISHMENT OF THE PLAN


 

Brookline Bancorp, Inc. (the “Company”) hereby establishes the Brookline
Bancorp, Inc. 2003 Recognition and Retention Plan (the “Plan”) upon the terms
and conditions hereinafter stated in the Plan.

 


2.                                      PURPOSE OF THE PLAN


 

The purpose of the Plan is to advance the interests of the Company and its
stockholders by providing certain current and prospective Key Employees and
Outside Directors of the Company and its Affiliates, upon whom the continued
success of the Company most depends, with a flexible and comprehensive plan that
permits the granting of incentive stock awards as a means of enhancing and
encouraging the recruitment and retention of such individuals.

 


3.                                      DEFINITIONS


 

The following words and phrases when used in this Plan with an initial capital
letter, unless the context clearly indicates otherwise, shall have the meanings
set forth below.  Wherever appropriate, the masculine pronoun shall include the
feminine pronoun and the singular shall include the plural:

 

“Affiliate” means any “parent corporation” or “subsidiary corporation” of the
Company or the Bank, as such terms are defined in Section 424(e) and (f),
respectively, of the Code, or a successor to a parent corporation or subsidiary
corporation.

 

“Award” means the grant by the Committee of Restricted Stock, as provided in the
Plan.

 

“Bank” means Brookline Bank, or a successor corporation.

 

“Beneficiary” means the person or persons designated by a Recipient to receive
any benefits payable under the Plan in the event of such Recipient’s death. 
Such person or persons shall be designated in writing on forms provided for this
purpose by the Committee and may be changed from time to time by similar written
notice to the Committee.  In the absence of a written designation, the
Beneficiary shall be the Recipient’s surviving spouse, if any, or if none, his
estate.

 

“Board” or “Board of Directors” means the Board of Directors of the Company or
an Affiliate, as applicable.  For purposes of Section 4 of the Plan, “Board”
shall refer solely to the Board of the Company.

 

“Cause” means personal dishonesty, willful misconduct, any breach of fiduciary
duty involving personal profit, intentional failure to perform stated duties, or
the willful violation of any law, rule or regulation (other than traffic
violations or similar offenses) or a final cease-and-desist order, any of which
is committed in connection with the performance by the Key Employee or Director
of his or her duties for the Company or an Affiliate.

 

“Change in Control” of the Company means a change in control of a nature that:
(i) would be required to be reported in response to Item 1(a) of the current
report on Form 8-K, as in effect on the date hereof, pursuant to Section 13 or
15(d) of the Securities Exchange Act of 1934 (the “Exchange Act”); or (ii)
results in a Change in Control of the Company within the meaning of the Home
Owners’ Loan Act, as amended, and applicable rules and regulations promulgated
thereunder (collectively, the “HOLA”) as in effect at the time of the Change in
Control; or (iii) without limitation such a Change in Control shall be deemed to
have occurred at such time as (a) any “person” (as the term is used in Sections
13(d) and 14(d) of the Exchange Act) is or becomes the “beneficial owner” (as

 

--------------------------------------------------------------------------------


 

defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing 25% or more of the combined voting power
of the Company’s outstanding securities except for any securities purchased by
the Bank’s employee stock ownership plan or trust; or (b) individuals who
constitute the Board on the date hereof (the “Incumbent Board”) cease for any
reason to constitute at least a majority thereof, provided that any person
becoming a director subsequent to the date hereof whose election was approved by
a vote of at least three-quarters of the directors comprising the Incumbent
Board, or whose nomination for election by the Company’s stockholders was
approved by the same Nominating Committee serving under an Incumbent Board,
shall be, for purposes of this clause (b), considered as though he were a member
of the Incumbent Board; or (c) a plan of reorganization, merger, consolidation,
sale of all or substantially all the assets of the Company or similar
transaction in which the Company is not the surviving institution occurs; or (d)
a proxy statement soliciting proxies from stockholders of the Company, by
someone other than the current management of the Company, seeking stockholder
approval of a plan of reorganization, merger or consolidation of the Company or
similar transaction with one or more corporations as a result of which the
outstanding shares of the class of securities then subject to the Plan are to be
exchanged for or converted into cash or property or securities not issued by the
Company; or (e) a tender offer is made for 25% or more of the voting securities
of the Company and the shareholders owning beneficially or of record 25% or more
of the outstanding securities of the Company have tendered or offered to sell
their shares pursuant to such tender offer and such tendered shares have been
accepted by the tender offeror.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Committee” means a Committee of the Board consisting of either (i) at least two
Non-Employee Directors of the Company, or (ii) the entire Board of the Company.

 

“Common Stock” means shares of the common stock of the Company, par value $.01
per share.

 

“Company” means Brookline Bancorp, Inc., the stock holding company of the Bank,
or a successor corporation.

 

“Continuous Service” means employment as a Key Employee and/or service as an
Outside Director without any interruption or termination of such employment
and/or service.  Continuous Service shall also mean a continuation as a member
of the Board of Directors following a cessation of employment as a Key
Employee.  In the case of a Key Employee, employment shall not be considered
interrupted in the case of sick leave, military leave or any other leave of
absence approved by the Bank or in the case of transfers between payroll
locations of the Bank or between the Bank, its parent, its subsidiaries or its
successor.

 

“Director” means a member of the Board.

 

“Disability” means the permanent and total inability by reason of mental or
physical infirmity, or both, of an employee to perform the work customarily
assigned to him, or of a Director to serve as such.  Additionally, in the case
of an employee, a medical doctor selected or approved by the Board must advise
the Committee that it is either not possible to determine when such Disability
will terminate or that it appears probable that such Disability will be
permanent during the remainder of such employee’s lifetime.

 

“Effective Date” means the date of, or a date determined by the Board of
Directors following, approval of the Plan by the Company’s stockholders.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“Key Employee” means any person who is currently employed by the Company or an
Affiliate who is chosen by the Committee to participate in the Plan.

 

“Non-Employee Director” means, for purposes of the Plan, a Director who (a) is
not employed by the Company or an Affiliate; (b) does not receive compensation
directly or indirectly as a consultant (or in any other capacity than as a
Director) greater than $60,000; (c) does not have an interest in a transaction
requiring disclosure

 

2

--------------------------------------------------------------------------------


 

under Item 404(a) of Regulation S-K; or (d) is not engaged in a business
relationship for which disclosure would be required pursuant to Item 404(b) of
Regulation S-K.

 

“Normal Retirement” means for a Key Employee, retirement at the normal or early
retirement date set forth in the Bank’s Employee Stock Ownership Plan, or any
successor plan.  Normal Retirement for an Outside Director means a cessation of
service on the Board of Directors for any reason other than removal for Cause,
after reaching 65 years of age and maintaining at least 10 years of Continuous
Service.

 

“Outside Director” means a Director of the Company or an Affiliate who is not an
employee of the Company or an Affiliate.

 

“Recipient” means a Key Employee or Outside Director of the Company or its
Affiliates who receives or has received an Award under the Plan.

 

“Restricted Period” means the period of time selected by the Committee for the
purpose of determining when restrictions are in effect under Section 6 with
respect to Restricted Stock awarded under the Plan.

 

“Restricted Stock” means shares of Common Stock that have been contingently
awarded to a Recipient by the Committee subject to the restrictions referred to
in Section 6, so long as such restrictions are in effect.

 


4.                                      ADMINISTRATION OF THE PLAN.


 

4.1          Role of the Committee.  The Plan shall be administered and
interpreted by the Committee, which shall have all of the powers allocated to it
in the Plan.  The interpretation and construction by the Committee of any
provisions of the Plan or of any Award granted hereunder shall be final and
binding.  The Committee shall act by vote or written consent of a majority of
its members.  Subject to the express provisions and limitations of the Plan, the
Committee may adopt such rules and procedures as it deems appropriate for the
conduct of its affairs.  The Committee shall report its actions and decisions
with respect to the Plan to the Board at appropriate times.

 

4.2          Role of the Board.  The members of the Committee shall be appointed
or approved by, and will serve at the pleasure of, the Board.  The Board may in
its discretion from time to time remove members from, or add members to, the
Committee.  The Board shall have all of the powers allocated to it in the Plan,
may take any action under or with respect to the Plan that the Committee is
authorized to take, and may reverse or override any action taken or decision
made by the Committee under or with respect to the Plan, provided, however, that
except as provided in Section 6.2, the Board may not revoke any Award except in
the event of revocation for Cause or with respect to unearned Awards in the
event the Recipient of an Award voluntarily terminates employment with the Bank
prior to Normal Retirement.

 

4.3          Plan Administration Restrictions. All transactions involving an
Award shall:

 

(a)           be approved by the Company’s full Board or by the Committee; or

 

(b)                                 be approved, or ratified, in compliance with
Section 14 of the Exchange Act, by either the affirmative vote of the holders of
a majority of the shares present, or represented and entitled to vote at a
meeting duly held in accordance with the laws under which the Company is
incorporated or the written consent of the holders of a majority of the
securities of the issuer entitled to vote provided that such ratification occurs
no later than the date of the next annual meeting of shareholders; or

 

(c)                                  result in the acquisition of Common Stock
that must be held by the Recipient for a period of six months following the date
of such acquisition, unless forfeited sooner.

 

4.4          Limitation on Liability.  No member of the Board or the Committee
shall be liable for any determination made in good faith with respect to the
Plan or any Awards granted under it.  If a member of the Board or the Committee
is a party or is threatened to be made a party to any threatened, pending or
completed action, suit

 

3

--------------------------------------------------------------------------------


 

or proceeding, whether civil, criminal, administrative or investigative, by
reason of anything done or not done by him in such capacity under or with
respect to the Plan, the Bank or the Company shall indemnify such member against
expense (including attorneys’ fees), judgments, fines and amounts paid in
settlement actually and reasonably incurred by him in  connection with such
action, suit or proceeding if he acted in good faith and in a manner he
reasonably believed to be in the best interests of the Bank and the Company and,
with respect to any criminal action or proceeding, had no reasonable cause to
believe his conduct was unlawful.

 


5.                                      ELIGIBILITY; AWARDS


 

5.1          Eligibility.  Key Employees and Outside Directors are eligible to
receive Awards.

 

5.2          Awards to Key Employees and Outside Directors.  The Committee may
determine which of the Key Employees and Outside Directors referenced in
Section 5.1 will be granted Awards and the number of shares covered by each
Award; provided, however, that in no event shall any Awards be made that will
violate the Bank’s Charter and Bylaws, the Company’s Certificate of
Incorporation and Bylaws, or any applicable federal or state law or regulation. 
Shares of Restricted Stock that are awarded by the Committee shall, on the date
of the Award, be registered in the name of the Recipient and transferred to the
Recipient, in accordance with the terms and conditions established under the
Plan.  The aggregate number of shares that shall be issued under the Plan is
1,250,000.  Awards issued under the Plan may be issued by the Company from
authorized but unissued shares, treasury shares or acquired by the Company in
open market purchases.

 

In the event Restricted Stock is forfeited for any reason, the Committee, from
time to time, may determine which of the Key Employees and Outside Directors
will be granted additional Awards to be awarded from forfeited Restricted Stock.

 

In selecting those Key Employees and Outside Directors to whom Awards will be
granted and the amount of Restricted Stock covered by such Awards, the Committee
shall consider such factors as it deems relevant, which factors may include,
among others, the position and responsibilities of the Key Employees and Outside
Directors, the length and value of their services to the Bank and its
Affiliates, the compensation paid to the Key Employees or fees paid to the
Outside Directors, and the Committee may request the written recommendation of
the Chief Executive Officer and other senior executive officers of the Bank, the
Company and its Affiliates or the recommendation of the full Board.  All
allocations by the Committee shall be subject to review, and approval or
rejection, by the Board.

 

No Restricted Stock shall be earned unless the Recipient maintains Continuous
Service with the Bank or an Affiliate until the restrictions lapse.

 

5.3          Manner of Award.  As promptly as practicable after a determination
is made pursuant to Section 5.2 to grant an Award, the Committee shall notify
the Recipient in writing of the grant of the Award, the number of shares of
Restricted Stock covered by the Award, and the terms upon which the Restricted
Stock subject to the Award may be earned.  Upon notification of an Award of
Restricted Stock, the Recipient shall execute and return to the Company a
restricted stock agreement (the “Restricted Stock Agreement”) setting forth the
terms and conditions under which the Recipient shall earn the Restricted Stock,
together with a stock power or stock powers endorsed in blank.  Thereafter, the
Recipient’s Restricted Stock and stock power shall be deposited with an escrow
agent specified by the Company (“Escrow Agent”) who shall hold such Restricted
Stock under the terms and conditions set forth in the Restricted Stock
Agreement.  Each certificate in respect of shares of Restricted Stock Awarded
under the Plan shall be registered in the name of the Recipient.

 

5.4          Treatment of Forfeited Shares.  In the event shares of Restricted
Stock are forfeited by a Recipient, such shares shall be returned to the Company
and shall be held and accounted for pursuant to the terms of the Plan until such
time as the Restricted Stock is re-awarded to another Recipient, in accordance
with the terms of the Plan and the applicable state and federal laws, rules and
regulations.

 

4

--------------------------------------------------------------------------------


 


6.                                      TERMS AND CONDITIONS OF RESTRICTED STOCK


 

The Committee shall have full and complete authority, subject to the limitations
of the Plan, to grant awards of Restricted Stock to Key Employees and Outside
Directors and, in addition to the terms and conditions contained in Sections 6.1
through 6.8, to provide such other terms and conditions (which need not be
identical among Recipients) in respect of such Awards, and the vesting thereof,
as the Committee shall determine.

 

6.1          General Rules.  At the time of an Award of Restricted Stock, the
Committee shall establish for each Participant a Restricted Period during which
or at the expiration of which (as the Committee shall determine and provide for
in the Restricted Stock Agreement referred to in Section 5.3), the Shares
awarded as Restricted Stock shall vest, including the terms of any acceleration
of vesting of Restricted Stock.  The Committee shall have the authority, in its
discretion, to accelerate the time at which any or all of the restrictions shall
lapse with respect to a Restricted Stock Award, or to extend the time over which
such restrictions shall lapse, or to remove any or all of such restrictions. 
Subject to any such other terms and conditions as the Committee shall provide
with respect to Awards, shares of Restricted Stock may not be sold, assigned,
transferred (within the meaning of Code Section 83), pledged or otherwise
encumbered by the Recipient, except as hereinafter provided, during the
Restricted Period.

 

6.2          Continuous Service; Forfeiture.  Except as provided in Section 6.3,
if a Recipient ceases to maintain Continuous Service for any reason (other than
death, Disability, Change in Control or Normal Retirement), unless the Committee
shall otherwise determine, all shares of Restricted Stock theretofore awarded to
such Recipient and which at the time of such termination of Continuous Service
are subject to the restrictions imposed by Section 6.1 shall upon such
termination of Continuous Service be forfeited.  Any stock dividends or declared
but unpaid cash dividends attributable to such shares of Restricted Stock shall
also be forfeited.

 

6.3          Exception for Termination Due to Death, Disability, Normal
Retirement or following a Change in Control.  Notwithstanding the general rule
contained in Section 6.1, unless otherwise provided in the Restricted Stock
Agreement referred to in Section 5.3, Restricted Stock awarded to a Recipient
whose employment with, or service on the Board of, the Company or an Affiliate
terminates due to death, Disability, Normal Retirement or following a Change in
Control shall be deemed earned as of the Recipient’s last day of employment with
the Company or an Affiliate, or last day of service on the Board of the Company
or an Affiliate; provided that Restricted Stock awarded to a Key Employee who at
any time also serves as a Director, shall not be deemed earned until both
employment and service as a Director have been terminated.

 

6.4          Revocation for Cause.  Notwithstanding anything hereinafter to the
contrary, the Board may by resolution immediately revoke, rescind and terminate
any Award, or portion thereof, previously awarded under the Plan, to the extent
Restricted Stock has not been delivered by the Escrow Agent to the Recipient,
whether or not yet earned, in the case of a Key Employee whose employment is
terminated by the Company or an Affiliate or an Outside Director whose service
is terminated by the Company or an Affiliate for Cause or who is discovered
after termination of employment or service on the Board to have engaged in
conduct that would have justified termination for Cause.

 

6.5          Restricted Stock Legend.  Each certificate in respect of shares of
Restricted Stock awarded under the Plan shall be registered in the name of the
Recipient and deposited by the Recipient, together with a stock power endorsed
in blank, with the Escrow Agent and shall bear the following (or a similar)
legend:

 

“The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) contained
in the Brookline Bancorp, Inc. 2003 Recognition and Retention Plan.  Copies of
such Plan are on file in the offices of the Secretary of Brookline Bancorp,
Inc., 160 Washington Street, Brookline, Massachusetts 02445.”

 

6.6          Payment of Dividends and Return of Capital.  After an Award has
been granted but before such Award has been earned, the Recipient shall receive
any cash dividends paid with respect to such shares, or shall share in any
pro-rata return of capital to all shareholders with respect to the Common
Stock.  Stock dividends declared by the Company and paid on Awards that have not
yet been earned shall be subject to the same restrictions as the Restricted
Stock and the certificate(s) or other instruments representing or evidencing
such shares shall be

 

5

--------------------------------------------------------------------------------


 

legended in the manner provided in Section 6.5 and shall be delivered to the
Escrow Agent for distribution to the Recipient when the Restricted Stock upon
which such dividends were paid are earned.  Unless the Recipient has made an
election under Section 83(b) of the Code, cash dividends or other amounts so
paid on shares that have not yet been earned by the Recipient shall be treated
as compensation income to the Recipient when paid.  If dividends are paid with
respect to shares of Restricted Stock under the Plan that have been forfeited
and returned to the Company or to a trust established by the Company to hold
issued and unawarded or forfeited shares, the Committee shall return such
dividends to the Company.

 

6.7          Voting of Restricted Shares.  After an Award has been granted, the
Recipient, as conditional owner of the Restricted Stock, shall have the right to
vote such shares.

 

6.8          Delivery of Earned Shares.  At the expiration of the restrictions
imposed by Section 6.1, the Escrow Agent shall redeliver to the Recipient (or
where the relevant provision of Section 6.3 applies in the case of a deceased
Recipient, to his Beneficiary) the certificate(s) and any remaining stock power
deposited with it pursuant to Section 5.3 and the shares represented by such
certificate(s) shall be free of the restrictions referred to in Section 6.1.

 


7.                                      ADJUSTMENTS UPON CHANGES IN
CAPITALIZATION


 

In the event of any change in the outstanding shares subsequent to the Effective
Date by reason of any reorganization, recapitalization, stock split, stock
dividend, combination or exchange of shares, or any merger, consolidation or any
change in the corporate structure or shares of the Company, without receipt or
payment of consideration by the Company, the maximum aggregate number and class
of shares as to which Awards may be granted under the Plan shall be
appropriately adjusted by the Committee, whose determination shall be
conclusive.  Any shares of stock or other securities received as a result of any
of the foregoing by a Recipient shall be subject to the same restrictions and
the certificate(s) or other instruments representing or evidencing such shares
or securities shall be legended and deposited with the Escrow Agent in the
manner provided in Section 6.5.

 


8.                                      ASSIGNMENTS AND TRANSFERS


 

No Award nor any right or interest of a Recipient under the Plan in any
instrument evidencing any Award under the Plan may be assigned, encumbered or
transferred (within the meaning of Code Section 83) except, in the event of the
death of a Recipient, by will or the laws of descent and distribution until such
Award is earned.

 


9.                                      KEY EMPLOYEE RIGHTS UNDER THE PLAN


 

No Key Employee shall have a right to be selected as a Recipient nor, having
been so selected, to be selected again as a Recipient and no Key Employee or
other person shall have any claim or right to be granted an Award under the Plan
or under any other incentive or similar plan of the Bank or any Affiliate. 
Neither the Plan nor any action taken thereunder shall be construed as giving
any Key Employee any right to be retained in the employ of the Bank or any
Affiliate.

 


10.                               OUTSIDE DIRECTOR RIGHTS UNDER THE PLAN


 

Neither the Plan nor any action taken thereunder shall be construed as giving
any Outside Director any right to be retained in the service of the Bank or any
Affiliate.

 


11.                               WITHHOLDING TAX


 

Upon the termination of the Restricted Period with respect to any shares of
Restricted Stock (or at any such earlier time that an election is made by the
Recipient under Section 83(b) of the Code, or any successor provision thereto,
to include the value of such shares in taxable income), the Bank or the Company
shall have the right to require the Recipient or other person receiving such
shares to pay the Bank or the Company the amount of any taxes that the Bank or
the Company is required to withhold with respect to such shares, or, in lieu
thereof, to retain or sell without notice, a sufficient number of shares held by
it to cover the minimum amount required to be withheld.  The

 

6

--------------------------------------------------------------------------------


 

Bank or the Company shall have the right to deduct from all dividends paid with
respect to shares of Restricted Stock the amount of any taxes which the Bank or
the Company is required to withhold with respect to such dividend payments.

 


12.                               AMENDMENT OR TERMINATION


 

The Board of the Company may amend, suspend or terminate the Plan or any portion
thereof at any time, provided, however, that no such amendment, suspension or
termination shall impair the rights of any Recipient, without his consent, in
any Award theretofore made pursuant to the Plan.  Any amendment or modification
of the Plan or an outstanding Award under the Plan, including but not limited to
the acceleration of vesting of an outstanding Award for reasons other than
death, Disability, Normal Retirement or termination following a Change in
Control, shall be approved by the Committee, or the full Board of the Company.

 


13.                               GOVERNING LAW


 

The Plan shall be governed by the laws of the State of Delaware.

 


14.                               TERM OF PLAN


 

The Plan shall become effective on the date of, or a date determined by the
Board of Directors following, approval of the Plan by the Company’s
stockholders.  It shall continue in effect until the earlier of (i) fifteen
years from the Effective Date unless sooner terminated under Section 12 hereof,
or (ii) the date on which all shares of Common Stock available for award
hereunder, have vested in the Recipients of such Awards.

 

7

--------------------------------------------------------------------------------